


EXECUTION COPY




AMENDMENT NO. 1 TO THE
CREDIT AGREEMENT
Dated as of December 21, 2012
AMENDMENT NO. 1 TO THE CREDIT AGREEMENT among AVON PRODUCTS, INC. (“API”), AVON
CAPITAL CORPORATION (“ACC”, and together with API, the “Borrowers”), the banks,
financial institutions and other institutional lenders parties to the Credit
Agreement referred to below (collectively, the “Banks”) and CITIBANK, N.A., as
administrative agent (the “Administrative Agent”) for the Banks.
PRELIMINARY STATEMENTS:
(1)    The Borrowers, the Banks and the Administrative Agent have entered into a
Revolving Credit and Competitive Advance Facility Agreement, dated as of
November 2, 2010 (the “Credit Agreement”). Capitalized terms not otherwise
defined in this Amendment have the same meanings as specified in the Credit
Agreement.
(2)    The Borrowers and the Required Banks have agreed to amend the Credit
Agreement as hereinafter set forth.
SECTION 1.Amendments to Credit Agreement. The Credit Agreement is, effective as
of the date hereof and subject to the satisfaction of the conditions precedent
set forth in Section 2, hereby amended as follows:


(a)    The definition of “Interest Coverage Ratio” in Section 1.01 is amended in
full to read as follows:
“Interest Coverage Ratio” shall mean, as of any date of determination, the ratio
of (a) Consolidated EBIT to (b) Consolidated Interest Expense, in each case for
the period of four fiscal quarters ending on such date.
(b)    Section 1.01 is further amended by adding the following defined terms are
added in appropriate alphabetical order:
“Consolidated EBIT” means, for any period, for API and its Consolidated
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income and without duplication: (i) Consolidated Interest
Expense for such period, (ii) the provision for Federal, State, local and
foreign income taxes payable by API and its Consolidated Subsidiaries for such
period, (iii) extraordinary and other non-cash losses and expenses ((w) other
than in respect of provision for doubtful accounts or




--------------------------------------------------------------------------------




provision for obsolescence, (x) other than in respect of depreciation and
amortization expense, (y) excluding any such non-cash item to the extent that it
represents an accrual or reserve for potential cash items in any future period,
and (z) excluding any amortization of a prepaid cash item that was paid in a
prior period), (iv) one-time fees, cash charges and other cash expenses,
premiums or penalties incurred in connection with any asset sale, any issuance
of equity interests or any issuance, incurrence or repayment of indebtedness
and/or any refinancing transaction or modification or amendment of any debt
instrument (including any transaction undertaken but not completed) and (v) cash
charges and other cash expenses (including as cash charges and expenses any such
non-cash items that represent an accrual or reserve for potential cash items in
a future period), premiums or penalties incurred in connection with any
restructuring or relating to any legal or regulatory action, settlement,
judgment or ruling, in an aggregate amount not to exceed $400,000,000 for the
period from October 1, 2012 until the Commitment Termination Date, and minus (b)
all non-cash items increasing Consolidated Net Income for such period (excluding
any such non-cash item to the extent it represents the reversal of an accrual or
reserve for potential cash item in any prior period or is expected to be a cash
item in any future period).
“Consolidated Interest Expense” means, for any period, for API and its
Consolidated Subsidiaries, interest expense (other than (i) hyperinflationary
interest expense in any country that is offset by corresponding foreign
exchange-related gains, (ii) interest expense attributable to pension accruals
in Germany and Italy and (iii) interest payable to the Internal Revenue Service
in respect of taxes).
“Consolidated Net Income” means, for any period, for API and its Consolidated
Subsidiaries, the net income of API and its Consolidated Subsidiaries (excluding
extraordinary gains and extraordinary losses) for that period.
SECTION 2.Conditions of Effectiveness. This Amendment shall become effective as
of the date first above written (the “Amendment Effective Date”) when, and only
when, each of the following conditions precedent shall have been satisfied, or
waived in writing by the Required Banks:


(a)Agreements. The Administrative Agent shall have received counterparts of this
Amendment, duly executed and delivered by the Required Banks and the Borrowers
(or in the case of any such party as to which an executed counterpart shall not
have been received, the Administrative Agent shall have received, in form
satisfactory to it, telecopy or other written confirmation from such party of
its execution of a counterpart of this Amendment).


(b)Evidence of Incumbency. The Administrative Agent shall have received the
following:


(i)API. (A) a certificate of the Secretary or Assistant Secretary of API, dated
the Amendment Effective Date, and certifying as to the incumbency and signature
of each officer executing this Amendment or any document delivered in connection
herewith on behalf of the API; and




--------------------------------------------------------------------------------






(B)    a certificate of a Responsible Officer of API as to the incumbency and
signature of the Secretary or Assistant Secretary of API executing the
certificate described in clause (i)(A) above.


(ii)    ACC. (A) a certificate of the Secretary or Assistant Secretary of ACC,
dated the Amendment Effective Date, and certifying as to the incumbency and
signature of each officer executing this Amendment or any document delivered in
connection herewith on behalf of ACC; and


(B)    a certificate of a Responsible Officer of ACC as to the incumbency and
signature of the Secretary or Assistant Secretary of ACC executing the
certificate described in clause (ii)(A) above.


SECTION 3.Representations and Warranties of the Borrowers The Borrowers
represent and warrant as follows:


(a)    The representations and warranties of the Borrowers set forth in Article
5 of the Credit Agreement (other than the representations and warranties
contained in Sections 5.01(d)(ii) and 5.01(e)(ii) or any other representations
and warranties that expressly relate to a date certain) are true and correct
with the same effect as though such representations and warranties had been made
on the date hereof.


(b)    No Default or Event of Default has occurred and is continuing.


(c)    The execution, delivery and performance by each Borrower of this
Amendment are within the corporate powers of such Borrower and have been duly
authorized by all necessary corporate action of such Borrower, require no action
by or in respect of, or filing with, any governmental body, agency or official
and do not contravene in any material respect, or constitute a material default
under, any provision of applicable law or regulation or of the certificate of
incorporation or by-laws (or similar constitutive instruments) of such Borrower
or of any agreement, judgment, injunction, order, decree or other instrument
binding upon such Borrower or result in the creation or imposition of any
material Lien on any asset of any Borrower or any Material Subsidiary.


(d)    This Amendment constitutes a valid and binding agreement of each
Borrower, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, fraudulent transfer, moratorium or other similar
laws relating to or affecting creditors' rights generally, and to general equity
principles, regardless of whether considered in a proceeding in equity or at
law.




--------------------------------------------------------------------------------






SECTION 4.Reference to and Effect on the Credit Agreement and the Notes.
(a) On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes to
“the Credit Agreement”, “thereunder”, “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement, as amended by this Amendment.


(b)    The Credit Agreement and the Notes, as specifically amended by this
Amendment, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed.


(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Bank or the Agent under the Credit Agreement, nor constitute a
waiver of any provision of the Credit Agreement.


SECTION 5.Costs and Expenses The Borrowers agree to pay promptly all reasonable
out-of-pocket costs and expenses of the Agent in connection with the
preparation, execution, delivery and administration, modification and amendment
of this Amendment and the other instruments and documents to be delivered
hereunder (including, without limitation, the reasonable fees and disbursements
of one firm of counsel for the Agent) in accordance with the terms of
Section 11.03 of the Credit Agreement.


SECTION 6.Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
or other electronic means shall be effective as delivery of a manually executed
counterpart of this Amendment.


SECTION 7.Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


 
 
AVON PRODUCTS, INC.
 
 
By
/s/ Shalabh Gupta
 
 
 
Name: Shalabh Gupta
 
 
 
Title: Vice President and Treasurer

 
 
AVON CAPITAL CORPORATION
 
 
By
/s/ Shalabh Gupta
 
 
 
Name: Shalabh Gupta
 
 
 
Title: Vice President and Treasurer

 
 
CITIBANK, N.A., as Administrative Agent and as a Bank
 
 
By
/s/ Carolyn Kee
 
 
 
Name: Carolyn Kee
 
 
 
Title: Vice President

 
 
BANK OF AMERICA, N.A.
 
 
By
/s/ J. Casey Cosgrove
 
 
 
Name: J. Casey Cosgrove
 
 
 
Title: Director

 
 
JPMORGAN CHASE BANK, N.A.
 
 
By
/s/ Tony Wong
 
 
 
Name: Tony Wong
 
 
 
Title: Vice President

 
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH
 
 
By
/s/ Maria Iarriccio
 
 
 
Name: Maria Iarriccio
 
 
 
Title: Vice President





--------------------------------------------------------------------------------




 
 
DEUTSCHE BANK AG NEW YORK BRANCH
 
 
By
/s/ Ming K. Chu
 
 
 
Name: Ming K. Chu
 
 
 
Title: Vice President
 
 
 
 
 
 
By
/s/ Virginia Cosenza
 
 
 
Name: Virginia Cosenza
 
 
 
Title: Vice President

 
 
HSBC BANK USA, NATIONAL ASSOCIATION
 
 
By
/s/ Alan Vitulich
 
 
 
Name: Alan Vitulich
 
 
 
Title: Vice President

 
 
GOLDMAN SACHS BANK USA
 
 
By
/s/ Michelle Latzoni
 
 
 
Name: Michelle Latzoni
 
 
 
Title: Authorized Signatory

 
 
MORGAN STANLEY BANK, N.A.
 
 
By
/s/ Nich Zangari
 
 
 
Name: Nick Zangari
 
 
 
Title: Authorized Signatory

 
 
BANCO SANTANDER, S.A., NEW YORK BRANCH
 
 
By
/s/ Rita Walz-Cuccioli
 
 
 
Name: Rita Walz-Cuccioli
 
 
 
Title: Executive Director
 
 
 
Banco Santander, S.A., New York Branch
 
 
 
 
 
 
By
/s/ James H. Bathon
 
 
 
Name: James H. Bathon
 
 
 
Title: Managing Director
 
 
 
Banco Santander, S.A., New York Branch





--------------------------------------------------------------------------------






 
 
BNP PARIBAS
 
 
By
/s/ Simone Vinocour
 
 
 
Name: Simone Vinocour
 
 
 
Title: Managing Director
 
 
 
 
 
 
 
By
/s/ Berangere Allen
 
 
 
Name: Berangere Allen
 
 
 
Title: Director

 
 
BANCO BILBAO VIZCAYA ARGENTARIA S.A., NEW YORK BRANCH
 
 
By
/s/ Mathias Rosenthal
 
 
 
Name: Mathias Rosenthal
 
 
 
Title: Associate
 
 
 
 
 
 
By
/s/ Luca Sacchi
 
 
 
Name: Luca Sacchi
 
 
 
Title: ED

 
 
THE NORTHERN TRUST COMPANY
 
 
By
/s/ Daniel J. Boote
 
 
 
Name: Daniel J. Boote
 
 
 
Title: Senior Vice President

 
 
U.S. BANK NATIONAL ASSOCIATION
 
 
By
/s/ Conan Schleicher
 
 
 
Name: Conan Schleicher
 
 
 
Title: Vice President





